                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


SMART LOCAL 265 WELFARE FUND,                         )
et al.,                                               )
                                                      )
                               Plaintiffs,            )       CIVIL ACTION
                                                      )
        vs.                                           )       NO. 18 C 8024
                                                      )
MAJOR HEATING & COOLING, INC.,                        )       JUDGE EDMOND E. CHANG
an Illinois corporation,                              )
                                                      )
                               Defendant.             )


                           MOTION FOR ENTRY OF JUDGMENT

        Plaintiffs, by and through their attorneys, default having been entered against the Defendant

on February 28, 2019, request this Court enter judgment against Defendant, MAJOR HEATING &

COOLING, INC., an Illinois corporation. In support of this Motion, Plaintiffs state:

        1.     On February 28, 2019, this Court entered default against Defendant and granted

Plaintiffs’ request for an order directing an audit of the Defendant’s payroll books and records. The

Court also entered an order that judgment would be entered after the completion of the audit.

        2.     On or about November 22, 2019, Plaintiffs’ auditors completed the audit. The audit

findings show that the Defendant is delinquent in contributions to the Funds in the amount of

$22,510.71, plus $4,502.15 for twenty (20%) percent liquidated damages. (See Affidavit of Kevin

J. Schell).

        3.      Plaintiffs' auditing firm of Calibre CPA Group, PLLC charged Plaintiffs $1,328.75

to perform the audit examination and complete the report and the Funds are entitled to recover said

fees under their Trust Agreements (Schell Aff. Par. 7).
           4.         In addition, Plaintiffs’ firm has expended $770.00 for costs and $5,378.75 for

attorneys’ fees in this matter. (See Affidavit of Catherine M. Chapman).

           5.         Plaintiffs’ counsel was unable to determine if this instant motion was agreed or

uncontested due to the fact that Defendant did not obtain counsel to represent it in this matter.

           6.         Based upon the documents attached hereto, Plaintiffs request entry of judgment in the

total amount of $34,490.36.

           WHEREFORE, Plaintiffs respectfully request this Court to enter judgment in the amount of

$34,490.36.


                                                                        /s/   Cecilia M. Scanlon


Cecilia M. Scanlon
Attorney for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6288574
Telephone: 312/216-2577
Facsimile: 312/236-0241
E-Mail: cscanlon@baumsigman.com
I:\265J\Major Heating & Cooling\#28391\motion-judgment.cms.df.wpd




                                                                    2
                                                CERTIFICATE OF SERVICE

        The undersigned, an attorney of record, hereby certifies that she electronically filed the
foregoing document (Motion for Entry of Judgment) with the Clerk of Court using the CM/ECF
system, and further certifies that I have mailed the above-referenced document by United States Mail
to the following non-CM/ECF participant on or before the hour of 5:00 p.m. this 17th day of
December 2019:

                                             Mr. Karl Beiermeister, Registered Agent
                                             Major Heating & Cooling, Inc.
                                             PO Box 600
                                             Wheaton, IL 60187-0600

                                             Mr. Karl Beiermeister, Registered Agent
                                             Major Heating & Cooling, Inc.
                                             1009 Stoddard Avenue
                                             Wheaton, IL 60187-4471

                                             Office of the Secretary of State
                                             Department of Business Services
                                             Annual Reports/Registered Agent Section
                                             Attn: File #67402774
                                             501 S. 2nd Street, Room 350
                                             Springfield, IL 62756


                                                                         /s/   Cecilia M. Scanlon


Cecilia M. Scanlon
Attorney for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6288574
Telephone: 312/216-2577
Facsimile: 312/236-0241
E-Mail: cscanlon@baumsigman.com
I:\265J\Major Heating & Cooling\#28391\motion-judgment.cms.df.wpd
